Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on April 5, 2010 Securities Act File No. 333-94671 Investment Company Act File No. 811-09781 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 12 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 12 [X] PFS Funds (Exact Name of Registrant as Specified in Charter) 480 North Magnolia Avenue, Suite 103, El Cajon, California 92020 (Address of Principal Executive Offices, Zip Code) Registrant's Telephone Number, including Area Code: (619) 588-9700 CT Corporation System. 155 Federal St., Suite 700, Boston, MA 02110 (Name and Address of Agent for Service) With Copies to : Ross Provence John H. Lively PFS Funds The Law Offices of John H. Lively & Associates, Inc. 480 North Magnolia Avenue, Suite 103 2031 West 141 st Terrace, Suite 119 El Cajon, California 92020 Leawood, KS 64224 It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to paragraph (b); [X] on April 6, 2010 pursuant to paragraph (b); [ ] 60 days after filing pursuant to paragraph (a)(1); [ ] on (date) pursuant to paragraph (a)(1); [ ] 75 days after filing pursuant to paragraph (a)(2); or [ ] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A FORM N-1A PROSPECTUS Aero New Innovations Fund For Investors Seeking Capital Appreciation Prospectus April , 2010 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of these securities, nor has the Commission determined that this Prospectus is complete or accurate. Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Investment Objective 1 Fees and Expenses of the Fund 1 The Principal Investment Strategies of the Fund. 2 The Principal Risks of Investing in the Fund 2 Performance History 3 Management 3 Purchase and Sale of Fund Shares 3 Tax Information 3 Payments to Broker-Dealers and Other Financial Intermediaries 4 Investment Objective, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings 4 The Investment Selection Process Used by the Fund 4 The Principal Risks of Investing in the Fund 5 Portfolio Holdings Disclosure 6 Management 6 The Investment Adviser 6 Shareholder Information 7 Pricing of Fund Shares 7 Customer Identification Program 8 Investing in the Fund 8 Investments Made Through Brokerage Firms or Other Financial Institutions 8 Minimum Investments 8 Types of Account Ownership. 9 Instructions For Opening and Adding to an Account 9 Telephone and Wire Transactions 10 Tax-Deferred Plans 10 Types of Tax-Deferred Accounts 11 Automatic Investment Plans 11 Instructions For Selling Fund Shares 11 Additional Redemption Information 12 Shareholder Communications 13 Dividends and Distributions. 14 Market Timing 14 Taxes 15 Other Fund Service Providers 15 Privacy Policy 16 Summary Section Investment Objective  The Aero New Innovations Fund seeks capital appreciation. Fees and Expenses of the Fund The following table describes the expenses and fees that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) None Maximum Deferred Sales Charge (Load) None Exchange Fee None REDEMPTION FEES (as a percentage of the amount redeemed) 2.00 % On shares sold after holding them for 180 days or less. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00 % Distribution Fees/Service (12b-1) Fees 0.00 % Other Expenses 0.75 % Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses 1.78 % The Total Annual Fund Operating Expenses in this fee table will not correlate to the expense ratio in the Fund's financial statements because the financial statements include only the direct operating expenses incurred by the Fund, not the indirect costs of investing in other investment companies (Acquired Funds) (i.e., Acquired Fund Fees and Expenses). Excluding the indirect costs of investing in Acquired Funds, Total Annual Fund Operating Expenses would be 1.75% for the Fund. Expense Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% annual return each year and that the Funds operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Aero New Innovations Fund $181 $560 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. Prospectus 1 The Principal Investment Strategy of the Fund Under normal market conditions, the Fund invests primarily in common stocks of domestic and foreign companies with a market capitalization greater than $250 million that the Adviser believes have the potential for capital appreciation. The Fund may invest up to 100% of total assets in foreign equity securities including American Depositary Receipts (ADRs) and exchange traded funds (ETFs). The Adviser utilizes fundamental, bottom-up research for the selection of securities seeking investments of what it believes to be high quality, dominant, rapidly growing companies experiencing high unit volume growth, a life cycle change or both. In managing the Funds portfolio, the Adviser may engage in frequent short-term trading of portfolio securities. The Adviser seeks out and invests in companies selling a unique and/or innovative product or service to an expanding marketplace. The Adviser sells or reduces the Fund's position in a security (1) to realize short or long-term price appreciation, (2) in recognition of the security achieve a previously determined target price, (3) to take advantage of more attractive investment opportunities, and (4) when the fact surrounding the reason to originally put the security in the Fund's portfolio have changed. The Fund is a "non-diversified" fund, which means it can invest in fewer securities at any one time than a diversified fund. Also, from time to time the Fund may invest a significant portion of its asset in a limited number of industry sectors, but will not concentrate in any particular industry. The Principal Risks of Investing in the Fund Risks in General Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets of the Fund's investments. There is risk that these and other factors may adversely affect the Fund's performance. Risks of Investing in Common Stocks Overall stock market risks may affect the value of the Fund. Factors such as domestic economic growth and market conditions, interest rate levels, and political events affect the securities markets. When the value of the Fund's investments goes down, your investment in the Fund decreases in value and you could lose money. Risks of Small and Medium Capitalization Companies The Fund invests in the stocks of small and medium capitalization companies, which may subject the Fund to additional risks. The earnings and prospects of these companies are more volatile than larger companies. Small and medium capitalization companies may have limited product lines and markets, and may experience higher failure rates than do larger companies. Foreign Risk To the extent the Fund invests in foreign securities by purchasing American Depositary Receipts ("ADRs"), the Fund may be subject to risks not usually associated with owning securities of U.S. issuers, including adverse political, social and economic developments and differing auditing and legal standards. Risks of Exchange Traded Funds (ETFs) Investment in an exchange traded fund carries specific risk and market risk. Also, if the area of the market representing the underlying index or benchmark does not perform as expected for any reason, the value of the investment in the ETF may decline. Risk of Non-Diversification The Fund is a non-diversified portfolio, which means that it has the ability to take larger positions in a smaller number of securities than a portfolio that is "diversified. Non-diversification increases the risk that the value of the Fund could go down because of the poor performance of a single investment. Prospectus 2 Portfolio Turnover The Fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%. Increased portfolio turnover may cause the Fund to incur higher brokerage costs, which may adversely affect the Fund's performance, and may produce increased taxable distributions. Sector Risk Sector risk is the possibility that all stocks within the same group of industries will decline in price due to sector-specific market or economic developments. The Fund may be overweight in certain sectors at various times. Performance History Although past performance of a fund is no guarantee of how it will perform in the future, historical performance may give you some indication of the risk of investing in the Fund because it demonstrates how its returns have varied over time. There is no performance information for the Fund since the Fund has not completed one full calendar year of operation as of the date of this prospectus. Management Investment Adviser Aero Asset Management, LLC Portfolio Manager Vincent Stefano has managed the Fund since its inception in 2010. Mr. Stefano is the managing director of the Adviser. Purchase and Sale of Fund Shares The minimum initial and subsequent investment amounts for various types of accounts offered by the Fund are shown below. Initial Additional Regular Account $ 5,000 $100 Automatic Investment Plan $ 1,000 $100 * IRA Account $ 1,000 $100 *An Automatic Investment Plan requires a $100 minimum automatic monthly or quarterly investment. Investors may purchase or redeem Fund shares on any business day through a financial intermediary, by mail (Aero New Innovations Fund, c/o Mutual Shareholder Services, 8000 Town Centre Drive, Suite 400, Broadview Heights, Ohio 44147), by wire, or by telephone at (877) 420-8725. Purchases and redemptions by telephone are only permitted if you previously established this option on your account. Tax Information The Funds distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Prospectus 3 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys Web site for more information. Investment Objective, Principal Investment Strategies, Related Risks, and Disclosure of Portfolio Holdings Investment Objective  The Aero New Innovations Fund seeks capital appreciation. The Investment Selection Process Used by the Fund Aero Asset Management, LLC, the Fund's investment adviser, invests primarily in common stocks of domestic and foreign companies with a market capitalization greater than $250 million that the Adviser believes have the potential for capital appreciation. The Fund may invest up to 100% of total assets in foreign equity securities including American Depositary Receipts (ADRs) and exchange traded funds (ETFs). ADRs are certificates issued by a bank in the United States representing a certain amount of shares of a foreign company on a foreign exchange. ETFs are investment companies each share of which generally tracks a basket of securities in an index or benchmark and the shares of which generally trade in the secondary markets. The Adviser utilizes fundamental, bottom-up research for the selection of securities seeking investments of what it believes to be high quality, dominant, rapidly growing companies experiencing high unit volume growth, a life cycle change or both. In managing the Funds portfolio, the Adviser may engage in frequent short-term trading of portfolio securities. The Adviser seeks out and invests in companies selling a unique and/or innovative product or service to an expanding marketplace. The Adviser generally invests in companies with revenue and earnings growth greater than 15%. In addition, the Adviser shall invest in companies that it believes to have sustainable and improving operating margins, a reasonable valuation when compared to similar companies, strong free cash flow, low debt, high barriers to entry and a dynamic management team. The Adviser sells or reduces the Fund's position in a security for four primary reasons: (1) profit taking; (2) price target achievement; (3) risk reward replacement; and (4) a material change in facts. Profit taking occurs when the Adviser believes that the security has exhibited short-term or long-term price appreciation from its initial cost basis and the Adviser, in its discretion, believes that selling or reducing the security from the Fund is advantageous. Price target achievement occurs when the Adviser removes a security from the Fund's portfolio or reduces a Fund's position in a security because the initial target price of the security as assessed by the Adviser when the position in the security was established by the Fund has been achieved in the markets. Risk reward replacement occurs when the Adviser sells a security or reduces its position in the Fund's portfolio because the Adviser believes another security within a similar sector has a better chance of success. Finally, the Adviser may sell a security or reduce the Fund's position in a security position when the Adviser believes the reasons for originally establishing the position in the security are no longer valid. Temporary Defensive Positions The Fund may hold all or a portion of its assets in cash or cash-equivalents like money market funds, certificates of deposit, short-term debt obligations, and repurchase agreements, either due to pending investments or when investment opportunities are limited. Under these circumstances, the Fund may not participate in stock market advances or declines to the same extent it would had it remained Prospectus 4 more fully invested in common stocks. If the Fund invests in shares of a money market fund, shareholders of the Fund generally will be subject to duplicative management fees. The Principal Risks of Investing in the Fund Risks in General Domestic economic growth and market conditions, interest rate levels, and political events are among the factors affecting the securities markets of the Fund's investments. There is risk that these and other factors may adversely affect the Fund's performance. You should consider your own investment goals, time horizon, and risk tolerance before investing in the Fund. An investment in the Fund may not be appropriate for all investors and is not intended to be a complete investment program. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. You may lose money by investing in the Fund. Risks of Investing in Common Stocks The Fund invests primarily in common stocks, which subjects the Fund and its shareholders to the risks associated with common stock investing. These risks include the financial risk of selecting individual companies that do not perform as anticipated, the risk that the stock markets in which the Fund invests may experience periods of turbulence and instability, and the general risk that domestic and global economies may go through periods of decline and cyclical change. Many factors affect the performance of each company that the Fund invests in, including the strength of the company's management or the demand for its products or services. You should be aware that a company's share price may decline as a result of poor decisions made by management or lower demand for the company's products or services. In addition, a company's share price may also decline if its earnings or revenues fall short of expectations. There are overall stock market risks that may also affect the value of the Fund. Over time, the stock markets tend to move in cycles, with periods when stock prices rise generally and periods when stock prices decline generally. The value of the Fund's investments may increase or decrease more than the stock markets in general. Risks of Small and Medium Capitalization Companies To the extent the Fund invests in small and medium capitalization companies, the Fund may be subject to additional risks. The earnings and prospects of these companies are more volatile than larger companies. Small and medium capitalization companies may experience higher failure rates than do larger companies. The trading volume of securities of small and medium capitalization companies is normally less than that of larger companies and, therefore, may disproportionately affect their market price, tending to make them fall more in response to selling pressure than is the case with larger companies. Small and medium capitalization companies may have limited markets, product lines or financial resources, and may lack management experience. Risk of Non-Diversification The Fund is a non-diversified portfolio, which means that it has the ability to take larger positions in a smaller number of securities than a portfolio that is "diversified. Non-diversification increases the risk that the value of the Fund could go down because of the poor performance of a single investment. Foreign Risk To the extent the Fund invests in foreign securities by purchasing American Depositary Receipts ("ADRs"), the Fund may be subject to risks not usually associated with owning securities of U.S. issuers. These risks can include the risks associated with higher transaction costs, delayed settlements, lack of liquidity, currency controls and adverse economic developments. This also includes the risk that fluctuations in the exchange rates between the U.S. dollar and foreign currencies may negatively affect an investment. Adverse changes in exchange rates may erode or reverse any gains produced by foreign currency denominated investments and widen any losses. Exchange rate volatil- Prospectus 5 ity also may affect the ability of an issuer to repay U.S. dollar denominated debt, thereby increasing credit risk. In addition, the costs of foreign investing, including withholding taxes, brokerage commissions, and custodial costs, generally are higher than for U.S. investments. In addition, foreign issuers, brokers, and securities markets may be subject to less government supervision than in the U.S. The considerations noted above generally are intensified for investments in emerging markets. Emerging markets may have relatively unstable governments, economies based on only a few industries and securities markets that trade a small number of securities. Risks of Exchange Traded Funds (ETFs) Investment in an exchange traded fund carries specific risk and market risk. Also, if the area of the market representing the underlying index or benchmark does not perform as expected for any reason, the value of the investment in the ETF may decline. In addition, due to transactions via market prices rather than at net asset value, the performance of an ETF may not completely replicate the performance of the underlying index. The Fund will indirectly pay its proportionate share of any fees and expenses paid by the ETF in which it invests in addition to the fees and expenses paid directly by the Fund, many of which may be duplicative. Portfolio Turnover The Fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%. A portfolio turnover rate of 100% is equivalent to a fund buying and selling all of the securities in its portfolio once during the course of a year. How long the Fund holds a security in its portfolio is generally not a factor in making buy and sell decisions. Increased portfolio turnover may cause the Fund to incur higher brokerage costs, which may adversely affect the Fund's performance, and may produce increased taxable distributions. The distributions may be taxable as short-term capital gains which are taxed at ordinary income taxation rates rather than at the currently lower long-term capital gains taxation rates. It is likely that all or most of the distributions will be short-term capital gains. Sector Risk Sector risk is the possibility that stocks within the same group of industries will decline in price due to sector-specific market or economic developments. If the sub-adviser invests a significant portion of the Fund's assets in a particular sector, the Fund is subject to the risk that companies in the same sector are likely to react similarly to legislative or regulatory changes, adverse market conditions and/or increased competition affecting that market segment. The sectors in which the Fund may be overweighted will vary. Management Risks The Funds strategy may fail to produce the intended results. Portfolio Holdings Disclosure A description of the Fund's policies and procedures with respect to the disclosure of the Fund's portfolio securities is available in the Fund's Statement of Additional Information ("SAI"). Management The Investment Adviser Aero Asset Management, LLC (the "Adviser) is the investment adviser of the Fund and has responsibility for the management of the Fund's affairs, under the supervision of the Trust's Board of Trustees. Aero Asset Management, LLC is a registered investment adviser. The Fund's investment portfolio is managed on a day-to-day basis by Vincent J. Stefano. Mr. Stefano is the managing director of the Adviser. Mr. Stefano has managed the Fund since its inception. The firm was organized in 2010 and its address is 402 West Broadway, Suite 2800, San Diego, California 92101. Prospectus 6 Mr. Stefano's formal education includes a BA from Canisius College. Mr. Stefano was the President of Fred Alger Asset Managements San Francisco office from January 1989 to February 1994. From March 1994 to January 1999 he was the Vice President of Wall Street Associates in La Jolla, California. Mr. Stefano was a founding partner and portfolio manager for Viewpoint Investment Partners in San Diego, California from February 1999 to March 2006. From April 2006 to April 2009 Mr. Stefano was a portfolio manager for Ten Asset Management in Encinitas, California. The Fund's Statement of Additional Information provides information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of Fund shares. The Adviser manages the investment portfolio of the Fund, subject to policies adopted by the Trust's Board of Trustees. Under the Management Agreement, the Adviser, at its own expense and without reimbursement from the Trust, furnishes office space and all necessary office facilities, equipment and executive personnel necessary for managing the assets of the Fund. For its services the Adviser receives an investment management fee equal to 1.00% of the average daily net assets of the Fund. A discussion regarding the basis of the Board of Trustees' approval of the Management Agreement between the Trust and the Adviser will be available in the Fund's first semi-annual report to shareholders. Under the Services Agreement the Adviser receives an additional fee of 0.75% and is obligated to pay the operating expenses of the Fund excluding management fees, brokerage fees and commissions, taxes, borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short), the cost of acquired funds and extraordinary expenses. The Adviser (not the Fund) may pay certain financial institutions (which may include banks, brokers, securities dealers and other industry professionals) a fee for providing distribution related services and/or for performing certain administrative servicing functions for Fund shareholders to the extent these institutions are allowed to do so by applicable statute, rule or regulation. The Fund may from time to time purchase securities issued by financial institutions that provide such services; however, in selecting investments for the Fund, these services will not be taken into consideration. Shareholder Information Pricing of Fund Shares The price you pay for a share of the Fund, and the price you receive upon selling or redeeming a share of the Fund, is called the Funds net asset value (NAV). The NAV is calculated by taking the total value of the Funds assets, subtracting its liabilities, and then dividing by the total number of shares outstanding, rounded to the nearest cent: Net Asset Value Total Asset - Liabilities / Number of Shares Outstanding The NAV is generally calculated as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) every day the Exchange is open. The New York Stock Exchange generally is open every day other than weekends and holidays. All purchases, redemptions or reinvestments of Fund shares will be priced at the next NAV calculated after your order is received in proper form by the Funds Transfer Agent, Mutual Shareholder Services. If you purchase shares directly from the Fund, your order must be placed with the Transfer Agent prior to the close of the trading of the New York Stock Exchange in order to be confirmed for that days NAV. The Fund's assets are generally valued at their market value. If market prices are not available or, in the Adviser's opinion, market prices do not reflect fair value, or if an event occurs after the close of trading (but prior to the time the NAV is calculated) that materially affects fair value, the Adviser may value the Fund's assets at their fair value according to policies approved by the Fund's Board of Trustees. For example, if trading in a portfolio security is halted and does not resume before the Fund calculates its NAV, the Adviser may need to price the security using the Fund's fair value pricing guidelines. Without a fair value price, short term traders could take advantage of the arbitrage opportunity and dilute the NAV of long term investors. Fair valuation of a Fund's portfolio securities can serve to reduce arbitrage opportunities available to short term traders, but there is no assurance that fair value pricing policies will pre- Prospectus 7 vent dilution of the Fund's NAV by short term traders. The Funds investments are valued at market value or, if a market quotation is not readily available, at the fair value determined in good faith by the adviser, subject to the review and oversight of the Funds Board of Trustees. The Fund may use pricing services to determine market value. Customer Identification Program IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. This means that, when you open an account, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask for identifying documents, and may take additional steps to verify your identity. We may not be able to open an account or complete a transaction for you until we are able to verify your identity. Investing in the Fund You may purchase shares directly through the Funds transfer agent or through a brokerage firm or other financial institution that has agreed to sell the Funds shares. If you are investing directly in the Fund for the first time, you will need to establish an account by completing a Shareholder Account Application (To establish an IRA, complete an IRA Application). To request an application, call toll-free 1-877-420-8725. Your initial investment minimum can be found in the table below. The Fund reserves the right to change the amount of these minimums from time to time or to waive them in whole or in part for certain accounts. Investment minimums may be higher or lower to investors purchasing shares through a brokerage firm or other financial institution. Investments Made Through Brokerage Firms or Other Financial Institutions If you invest through a brokerage firm or other financial institution, the policies and fees may be different than those described here. Financial advisers, financial supermarkets, brokerage firms, and other financial institutions may charge transaction and other fees and may set different minimum investments or limitations on buying or selling shares. Consult a representative of your financial institution if you have any questions. The Fund is deemed to have received your order when the brokerage firm or financial institution receives the order, and your purchase will be priced at the next calculated NAV. Your financial institution is responsible for transmitting your order in a timely manner. Minimum Investments Initial Additional Regular Account $ 5,000 $100 Automatic Investment Plan $ 1,000 $100 * IRA Account $ 1,000 $100 *An Automatic Investment Plan requires a $100 minimum automatic monthly or quarterly investment. All purchases must be made in U.S. dollars and checks must be drawn on U.S. banks. No cash, money orders, travelers checks, credit cards, credit card checks, third party checks or other checks deemed to be high-risk checks will be accepted. A $20 fee will be charged against your account for any payment check returned to the transfer agent or for any incomplete electronic fund transfer, or for insufficient funds, stop payment, closed account or other reasons. If a check does not clear your bank or the Fund is unable to debit your predesignated bank account on the day of purchase, the Fund reserves the right to cancel the purchase. If your purchase is canceled, you will be responsible for any losses or fees imposed by your bank and losses that may be incurred as a result of a decline in the value of the canceled purchase. The Fund (or Fund agent) has the authority to redeem shares in your account(s) to cover any losses due to fluctuations in share price. Any profit on such cancella- Prospectus 8 tion will accrue to the Fund. Your investment in the Fund should be intended to serve as a long-term investment vehicle. The Fund is not designed to provide you with a means of speculating on the short-term fluctuations in the stock market. The Fund reserves the right to reject any purchase request that it regards as disruptive to the efficient management of the Fund, which includes investors with a history of excessive trading. The Fund also reserves the right to stop offering shares at any time. Types of Account Ownership You can establish the following types of accounts by completing a Shareholder Account Application:  Individual or Joint Ownership Individual accounts are owned by one person. Joint accounts have two or more owners.  A Gift or Transfer to Minor (UGMA or UTMA) A UGMA/UTMA account is a custodial account managed for the benefit of a minor. To open an UGMA or UTMA account, you must include the minors social security number on the application.  Trust An established trust can open an account. The names of each trustee, the name of the trust and the date of the trust agreement must be included on the application.  Business Accounts Corporation and partnerships may also open an account. The application must be signed by an authorized officer of the corporation or a general partner of a partnership.  IRA Accounts See Tax-Deferred Plans on page 10. Instructions For Opening and Adding to an Account TO OPEN AN ACCOUNT By Mail Complete and sign the Shareholder Application or an IRA Application Make your check payable to Aero New Innovations Fund  For IRA accounts, please specify the year for which the contribution is made. TO ADD TO AN ACCOUNT By Mail Complete the investment slip that is included with your account statement, and write your account number on your check. If you no longer have your investment slip, please reference your name, account number, and address on your check. Mail the application and check to: Aero New Innovations Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 Mail the slip and the check to: Aero New Innovations Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 By overnight courier, send to: Aero New Innovations Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 Prospectus 9 TO OPEN AN ACCOUNT By Wire Call 1-877-420-8725 for instructions and and to obtain an investor account number or an IRA account number prior to wiring to the Fund. TO ADD TO AN ACCOUNT By Wire Call 1-877-420-8725 for instructions. Telephone and Wire Transactions With respect to all transactions made by telephone, the Fund and its transfer agent will employ reasonable procedures to confirm that instructions communicated by telephone are genuine. Such procedures may include, among others, requiring some form of personal identification prior to acting upon telephone instructions, providing written confirmation of all such transactions, and/or tape recording all telephone instructions. If reasonable procedures are followed, then neither the Fund nor the transfer agent will be liable for any loss, cost, or expense for acting upon an investor's telephone instructions or for any unauthorized telephone redemption. In any instance where the Funds transfer agent is not reasonably satisfied that instructions received by telephone are genuine, neither the Fund nor the transfer agent shall be liable for any losses which may occur because of delay in implementing a transaction. If you purchase your initial shares by wire, the transfer agent first must have received a completed account application and issued an account number to you. The account number must be included in the wiring instructions as set forth on the previous page. The transfer agent must receive your account application to establish shareholder privileges and to verify your account information. Payment of redemption proceeds may be delayed and taxes may be withheld unless the Fund receives a properly completed and executed account application. Shares purchased by wire will be purchased at the NAV next determined after the transfer agent receives your wired funds and all required information is provided in the wire instructions. If the wire is not received by 4:00 p.m. Eastern time, the purchase will be effective at the NAV next calculated after receipt of the wire. Tax-Deferred Plans If you are eligible, you may set up one or more tax-deferred accounts. A tax-deferred account allows you to shelter your investment income and capital gains from current income taxes. A contribution to certain of these plans may also be tax deductible. Tax-deferred accounts include retirement plans described below. Distributions from these plans are generally subject to an additional tax if withdrawn prior to age 59 1/2 or used for a nonqualifying purpose. Investors should consult their tax adviser or legal counsel before selecting a tax-deferred account. US Bank N.A. , serves as the custodian for the tax-deferred accounts offered by the Fund. You will be charged an annual account maintenance fee of $8 for each tax-deferred account you have with the Fund. You may pay the fee by check or have it automatically deducted from your account (usual ly in December). The custodian reserves the right to change the amount of the fee or to waive it in whole or part for certain types of accounts. Types of Tax-Deferred Accounts  Traditional IRA An individual retirement account. Your contribution may or may not be deductible depending on your circumstances. Assets can grow tax-deferred and distributions are taxable as income. Prospectus 10  Roth IRA An IRA with non-deductible contributions, tax-free growth of assets, and tax-free distributions for qualified distributions.  Spousal IRA An IRA funded by a working spouse in the name of a non-earning spouse.  SEP-IRA An individual retirement account funded by employer contributions. Your assets grow tax-deferred and distributions are taxable as income.  Keogh or Profit Sharing Plans These plans allow corporations, partnerships and individuals who are self-employed to make tax-deductible contributions of up to $35,000 for each person covered by the plans.  403(b) Plans An arrangement that allows employers of charitable or educational organizations to make voluntary salary reduction contributions to a tax-deferred account.  401(k) Plans Allows employees of corporations of all sizes to contribute a percentage of their wages on a tax-deferred basis. These accounts need to be established by the trustee of the plan. Automatic Investment Plans By completing the Automatic Investment Plan section of the account application, you may make automatic monthly or quarterly investments ($100 minimum per purchase) in the Fund from your bank or savings account. Your initial investment minimum is $250 if you select this option. Shares of the Fund may also be purchased through direct deposit plans offered by certain employers and government agencies. These plans enable a shareholder to have all or a portion of his or her payroll or Social Security checks transferred automatically to purchase shares of the Fund. FOR INVESTING Automatic Investment Plan For making automatic investments designated bank account. Payroll Direct Deposit Plan For making automatic investments from from a your payroll check. Dividend Reinvestment All income dividends and capital gains distributions will be automatically reinvested in shares of the Fund unless you indicate otherwise on the account application or in writing. Instructions For Selling Fund Shares You may sell all or part of your shares on any day that the New York Stock Exchange is open for trading. Your shares will be sold at the next NAV per share calculated after your order is received in proper form by the transfer agent. The proceeds of your sale may be more or less than the purchase price of your shares, depending on the market value of the Fund's securities at the time of your sale. Your order will be processed promptly and you will generally receive the proceeds within seven days after receiving your properly completed request. The Fund will not mail any proceeds unless your investment check has cleared the bank, which may take up to fifteen calendar days. This procedure Prospectus 11 is intended to protect the Fund and its shareholders from loss. If the dollar or share amount requested is greater than the current value of your account, your entire account balance will be redeemed. If you choose to redeem your account in full, any automatic services currently in effect for the account will be terminated unless you indicate otherwise in writing. TO SELL SHARES By Mail Write a letter of instruction that includes: The names(s) and signature(s) of all account owners. Your account number. The dollar or share amount you want to sell. Where to send the proceeds. If redeeming from your IRA, please note applicable withholding requirements. Obtain a signature guarantee or other documentation, if required. Mail your request to: Aero New Innovations Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 By overnight courier, send to: Aero New Innovations Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 By Telephone  You will automatically be granted telephone redemption privileges unless you decline them in writing or indicate on the appropriate section of the account application that you decline this option. Otherwise, you may redeem Fund shares by calling 1-877-420-8725. Redemption proceeds will only be mailed to your address of record.  You may only redeem a maximum of $25,000 per day by telephone.  You will not be able to redeem by telephone and have a check sent to your address of record for a period of 15 days following an address change.  Unless you decline telephone privileges in writing or on your account application, as long as the Fund takes reasonable measures to verify the order, you may be responsible for any fraudulent telephone order. For specific information on how to redeem your account, and to determine if a signature guarantee or other documentation is required, please call toll-free in the U.S. 1-877-420-8725. Additional Redemption Information Signature Guarantees Signature guarantees are designed to protect both you and the Fund from fraud. A signature guarantee of each owner is required to redeem shares in the following situations: If you change ownership on your account. If a change of address request has been received by the transfer agent within the last 15 days. If you wish to redeem $25,000 or more from any shareholder account. Prospectus 12 Signature guarantees can be obtained from most banks, savings and loan associations, trust companies, credit unions, broker/dealers, and member firms of a national securities exchange. Call your financial institution to see if they have the ability to guarantee a signature. A notary public cannot provide signature guarantees. The Fund reserves the right to require a signature guarantee under other circumstances or to delay a redemption when permitted by Federal Law. For more information pertaining to signature guarantees, please call 11-877-420-8725. Corporate, Trust and Other Accounts Redemption requests from corporate, trusts, and other accounts may require documents in addition to those described above, evidencing the authority of the officers, trustees or others. In order to avoid delays in processing redemption requests for these accounts, you should call the transfer agent at 1-877-420-8725 to determine what additional documents are required. Address Changes To change the address on your account, call the transfer agent at 1-877-420-8725 or send a written request signed by all account owners. Include the account number(s) and name(s) on the account and both the old and new addresses. Certain options may be suspended for a period of 15 days following an address change. Transfer of Ownership In order to change the account registration or transfer ownership of an account, additional documents will be required. In order to avoid delays in processing these requests, you should call the transfer agent at 1-877-420-8725 to determine what additional documents are required. Redemption Initiated by the Fund Because there are certain fixed costs involved with maintaining your account, the Fund may require you to redeem all of your shares if your account balance falls below $500. After your account balance falls below the minimum balance, you will receive a notification from the Fund indicating its intent to close your account along with instructions on how to increase the value of your account to the minimum amount within 60 days. If your account balance is still below $500 after 60 days, the Fund may close your account and send you the proceeds. This minimum balance requirement does not apply to accounts using automatic investment plans, to IRAs, and to other tax-sheltered investment accounts. The right of redemption by the Fund will not apply if the value of your account balance falls below $500 because of market performance. All shares of the Fund are also subject to involuntary redemption if the Board of Trustees determines to liquidate the Fund. Any involuntary redemption will create a capital gain or loss, which may have tax consequences about which you should consult your tax adviser. Shareholder Communications Account Statements Every quarter, shareholders of the Fund will automatically receive regular account statements. You will also be sent a yearly statement detailing the tax characteristics of any dividends and distributions you have received. Confirmations Confirmation statements will be sent after each transaction that affects your account balance or account registration. Regulatory Mailings Financial reports will be sent at least semiannually. Annual reports will include audited financial statements. To reduce expenses, one copy of each report will be mailed to each taxpayer identification number even though the investor may have more than one account in the Fund. Prospectus 13 Dividends and Distributions The Fund intends to pay distributions on an annual basis and expects that distributions will consist primarily of capital gains. You may elect to reinvest income dividends and capital gain distributions in the form of additional shares of the Fund or receive these distributions in cash. Dividends and distributions from the Fund are automatically reinvested in the Fund, unless you elect to have dividends paid in cash. Reinvested dividends and distributions receive the same tax treatment as those paid in cash. If you are interested in changing your election, you may call the transfer agent at 1-877-420-8725 or send a written notification to: Aero New Innovations Fund c/o Mutual Shareholder Services 8000 Town Centre Drive, Suite 400 Broadview Heights, Ohio 44147 Market Timing The Fund discourages market timing. Market timing is an investment strategy using frequent purchases, redemptions and/or exchanges in an attempt to profit from short term market movements. Market timing may result in dilution of the value of Fund shares held by long term shareholders, disrupt portfolio management and increase Fund expenses for all shareholders. To discourage large and frequent short-term trades by investors, and to compensate the Fund for costs that may be imposed by such trades, the Fund imposes a redemption fee of 2.00% of the total redemption amount (calculated at market value) if you sell or exchange your shares after holding them for 180 days or less. The redemption fee is paid directly to the Fund and is designed to offset brokerage commissions, market impact, or other costs that may be associated with short-term trading. The Board of Trustees also has adopted a policy directing the Fund to reject any purchase order with respect to one investor, a related group of investors or their agent(s), where it detects a pattern of purchases and sales of the Fund that indicates market timing or trading that it determines is abusive. This policy applies uniformly to all Fund shareholders.
